Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to April 25, 2014.
Applicant’s election without traverse of Group II, claims 16-17, in the reply filed on 5/13/22 is acknowledged.

The point of novelty is unclear.  When treating cancer, one would want to treat both the primary tumor plus any metastatic tumors, preferably effectively at the same time to avoid further spread and recurrence.  As claimed, the drug testing is performed on the primary tumor to treat the metastatic tumors, or the drug testing is performed on the metastatic tumors to treat the primary tumor.  Would one then want to only treat either the primary tumor or the metastatic tumors?  It is understood that it may be far easier or better to obtain specimens from either the primary or metastatic tumors in certain situations, such as when the primary tumor has been surgically removed or issues regarding biopsy location such as the brain.  Referring to the specification, in paragraph 9, genetic variability between the primary and secondary tumors is discussed.  However, in paragraphs 137-138 it is seen that the assay shows 94% of primary and metastatic tumor cells are homogeneous regarding drug sensitivity.  Clarification of the results or function as claimed is requested where it would appear that one would obtain useful results by assaying either any of a primary tumor or its metastases as the results would correlate to both types of tumors.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bosserman.

Bosserman (Cancer Research) entitled "Use of the MiCK Drug Induced Apoptosis Assay Improves Clinical Outcomes in Recurrent Breast Cancer" supplied by Applicants, teaches using the MiCK assay to determine the most effective drug candidate or combination of drug candidates for a subject by testing a single tumor site from patients with recurrent or metastatic breast cancer.  
The claims differ from Bosserman in that they include details of the MiCK assay such as determining kinetic units.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the MiCK assay as presently claimed because Bosserman teaches employing the MiCK assay for the same function as claimed.  The details as claimed for the assay are conventional and discussed in further detail in other references in this application.  Regarding the feature of obtaining a specimen of either a primary or metastatic tumor, Bosserman teaches obtaining a single specimen that may or may not be a primary tumor.  Regarding claims19, 20, 22, 23 directed to types of tumors that are assayed, the MiCK assay has been used to determine drug candidates for many different types of tumors that would include all those claimed.  Given the long and successful history of the assay, one would expect it to be effective on any type of malignant cells regardless of their origin.  No novelty is seen in selecting the biopsy site, the type of tumor or drug candidates tested.
  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perree (2011/0244503) is a related application.
Perree (10,488,402) is a related patent.
Salom (J of Translational Med) supplied by Applicants, teaches the MiCK assay for ovarian cancer and on page 7 advantages of this assay for selecting drug therapy.
Ballard (J Gyncol Cancer) supplied by Applicants, is directed to the MiCK assay.
Related applications 15/306,387, now abandoned, is directed to treating a metastatic tumor and 15/358,778, now abandoned, is directed to specimen handling for the assay.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655